Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-15, 18-19, 23, 31, 36, 47-49, 55-56, 62 and 71 are pending. 

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:

Group I.   Claims 1-15, drawn to a composition, comprising a particular nanobody which is specific for and binds directly to a diseased state extracellular matrix (ECM) epitope, wherein the diseased state ECM epitope is present in greater amounts in a diseased tissue than in a normal tissue, and wherein the nanobody is conjugated to a particular active agent other than CAR-T cells, a composition comprising a particular peptide comprising a sequence set forth in SEQ ID NO: 1-4 or fragment thereof and a pharmaceutically acceptable carrier, classified in CPC A61K47/6849, C07K2317/569, A61K2039/505. 

Group II.  Claims 18-19 and 23, drawn to a method comprising: administering to the subject having a tumor or other disease state a composition a particular nanobody which is specific for and binds directly to a diseased state extracellular matrix (ECM) epitope, wherein the diseased state ECM epitope is present in greater amounts in a diseased tissue than in a normal tissue, and wherein the nanobody is conjugated to a particular active agent other than CAR-T cells, in an effective amount to deliver the active agent to the tumor, classified in CPC A61K51/1093, A61K51/1048, A61K 49/16.

Group III.  Claim 31, drawn to a method of generating a diverse library of ECM specific nanobodies, classified in CPC C12N/1037.
.  Claim 36, drawn to a library of nucleic acid vectors comprising a plurality of vectors, each vector having a distinct DNA sequence within the vector, wherein each DNA sequence has at least 80% sequence identity with 1 or more other DNA sequences within the vectors, and wherein the library has a diversity of 105 to 106 cfu/ml and wherein each DNA sequence encodes a nanobody having the ability to bind to an ECM epitope, classified in CPC C07K16/005.

Group V.  Claim 47, drawn to a method of generating a chimeric antigen receptor T-cell (CAR T cell), classified in CPC C12N 5/0636, C12N 5/0638, C07K14/7051, C07K2319/03.

Group VI.  Claims 48-49, drawn to a chimeric antigen receptor T- cell (CART cell), comprising a T cell having a chimeric antigen receptor (CAR) construct of claim 49, having an ectodomain comprised of a nanobody which is specific for and binds directly to a diseased state extracellular matrix (ECM) epitope, wherein the diseased state ECM epitope is present in greater amounts in a diseased tissue than in a normal tissue, a transmembrane domain, and an endodomain, classified in CPC C12N5/0636, A61K35/17, C07K14/7051, C07K14/7051, C07K2319/03.

Group VII.  Claims 55-56, drawn to a chimeric antigen receptor (CAR) construct comprising a nucleic acid encoding a CAR having an ectodomain comprised of a peptide comprising a particular sequence set forth in SEQ ID NOs: 1-4 or fragment thereof which is specific for and binds directly to a diseased state extracellular matrix (ECM) epitope, wherein the diseased state ECM epitope is present in greater amounts in a diseased tissue than in a normal tissue, a transmembrane domain, and an endodomain, classified in CPC C07K2319/33, C07K16/2842, 

Group VIII.  Claims 62 and 71, drawn to a method of treating a subject having a solid tumor and a method for recruiting immune cells to a solid tumor in a subject, comprising: administering to the subject having the solid tumor a chimeric antigen receptor T- cell (CAR T cell) or a chimeric antigen , classified in CPC A61K 35/17, A61P35/00. 

The inventions are independent or distinct, each from the other because:
Inventions of Groups I, IV, VI, and VII are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the nanobody conjugate, library of nucleic acid vector having distinct DNA sequence encoding nanobodies, chimeric antigen receptor T-cell (CAR T cells) or CAR-NK cells and chimeric antigen receptor construct comprising nucleic acid have different structure and mode of operation and effect.  Antibody conjugate and nanobody are proteins that bind to other protein.  Nucleic acid vector and construct are polynucleotides that are transcribed into RNA and the RNA is translated into protein.  Thus, polynucleotides encode proteins.   These molecules therefore have different functions - the encoding of protein versus binding to other proteins, different modes of operation - transcription and translation versus protein-protein interactions - and different effects - production of protein versus interacting with another protein.  CAR-T cells and CAR-NK cells are cells that recruit immune cells and Killing cancer cells.  Therefore, they are patentably distinct.

Inventions of Groups II, III, V and VIII are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the methods as claimed have different method steps and endpoints.  

Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a the conjugate as claimed can be used for in vivo detection assays or drug delivery.  Therefore, they are patentably distinct.

Inventions III and IV are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the process as claimed can be used to make different ECM epitope specific nanobodies. 

Inventions V and VI-VII are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the process as claimed can be used to make other chimeric antigen receptor T-cell (CAR T cell) that binds to different ECM epitope.  

Inventions VI and VIII are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the CAR T cell or NK cells as claimed can be used for treat different diseases such as cancer, atherosclerosis, myocardial infarction, fibrosis, chronic inflammation or wound as claimed.  Therefore, they are patentably distinct.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Election of Species
This application contains claims directed to the following patentably distinct species of (A) ECM epitope identifiable in claim 8, (B) a particular nanobody comprising a particular SEQ ID NO: identifiable in claims 10, 11, 15 and 55, and (C) active agent identifiable in claims 5 and 6, (D) diseases identifiable in claim 23 .  
If Group I is elected, Applicant is further required under 35 U.S.C. 121 to elect (A) a nanobody comprising a particular SEQ ID NO: that binds to (B) a particular ECM epitope and wherein the nanobody is conjugated to (C) a particular active agent.  
If Group II is elected, Applicant is further required under 35 U.S.C. 121 to elect (A) a nanobody comprising a particular SEQ ID NO: that binds to (B) a particular ECM epitope, wherein the nanobody is conjugated to (C) a particular active agent and the subject has (D) a particular disease. 
If Group VI or VII or VIII is elected, Applicant is further required under 35 U.S.C. 121 to elect (A) a nanobody comprising a particular SEQ ID NO: that binds to (B) a particular ECM epitope for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, claims 1, 11, 18, 31, 36, 47, 49, 55, 62 and 71 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  
The species of ECM epitope such as EIIIA and EIIIB to which the antibody binds differ.  The species of nanobodies differ with respect to their CDRs structures and they are obvious variants of each other based on the current record.  The species of nanobodies that bind to different epitope have different structure, e.g., different amino acid sequences.  The nanobody conjugated to different active agents fluorophores, immuno-histochemical tracers, PET tracers, NIR probes, SPECT, Magnetic particle imaging,  radio-isotopes, drugs, toxins, siRNAs, shRNAs, cytokines, ECM remodeling enzymes or CAR-T cells have different structures and effects and they are not obvious variant of each other.  
The species of diseases such as cancer, atherosclerosis, myocardial infarction, fibrosis, chronic inflammation or a wound affect different patient population and different treatment endpoints.  They are not obvious variants of each other based on the current record.
The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644